Citation Nr: 1133451	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to the service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from December 1968 to July 1970, including service in the Republic of Vietnam from June 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claim for a TDIU.  

This matter was previously before the Board in August 2008 at which time it was remanded for additional development.  Thereafter, in March 2009, the Board denied the Veteran's claim, and the Veteran appealed.  In a December 2010 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2009 decision and remanded the appeal to the Board for further proceedings consistent with that decision.  The case is now before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In its December 2010 memorandum decision, the Court essentially held that the Board erred in failing to consider whether the Veteran had a psychiatric disorder manifested by anxiety that was related to his service-connected bronchial asthma.  In setting aside the Board's March 2009 decision, the Court held that VA had relied on an inadequate examination and directed VA to provide the Veteran with a VA examination in order to determine whether his asserted psychiatric disorder was either caused by or was aggravated by his service-connected bronchial asthma, to include the medications used to treat that disease, as well as the severity of his bronchial asthma given the impact of the medications used to treat the condition.  As such, the Board has no discretion and must remand this matter to comply with the Court's December 2010 memorandum decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, as this matter is being remanded for the reasons set forth above, any outstanding VA treatment records should be obtained.  In this regard, the Board notes that the most recent VA outpatient treatment records that are of record are dated in October 2010.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from October 2010 to the present.  All records obtained should be associated with the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disability found to be present, to specifically include an anxiety disorder.  A complete history of the claimed disorder should be obtained from the Veteran.  The claims file must be made available and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed, and all clinical findings must be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder, to include one manifested by anxiety, as a result of his period of active service.

The examiner must also opine whether it is at least as likely as not that the Veteran has a current psychiatric disorder, to include one manifested by anxiety, that was either (a) caused by or (b) was aggravated by a service-connected disability, to specifically include bronchial asthma and any medication taken for treatment of the disease.  In doing so, the examiner must acknowledge the Veteran's competent report as to the onset of his psychiatric symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  Then schedule the Veteran for an appropriate VA examination to access the nature and severity of his bronchial asthma, and to obtain an opinion regarding the effect of his service-connected disabilities on his employability.  The claims file must be made available and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed, and all clinical findings must be reported in detail and set forth in a legible report.

In reporting the severity of the Veteran's bronchial asthma and its impact on his ability to secure and follow substantially gainful occupation, the examiner must address the impact of medications used by the Veteran to treat the disease.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.  The examiner must also consider the effects that all medications taken to treat the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

4.  Then consider the Veteran's claim of entitlement to service connection for psychiatric disorder, to include as secondary to service connected bronchial asthma.  Thereafter, if not rendered moot, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

